J-S53018-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JONATHAN J. VENNELL                        :
                                               :
                       Appellant               :   No. 1085 EDA 2020

               Appeal from the PCRA Order Entered April 8, 2020
      In the Court of Common Pleas of Chester County Criminal Division at
                        No(s): CP-15-CR-0003387-2018


BEFORE:      SHOGAN, J., LAZARUS, J., and STRASSBURGER, J.*

JUDGMENT ORDER BY LAZARUS, J.:                     FILED: FEBRUARY 26, 2021

        Johnathan Vennell appeals, pro se, from the order, entered in the Court

of Common Pleas of Chester County, dismissing his petition filed pursuant to

the Post Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546, and

granting counsel permission to withdraw pursuant to Commonwealth v.

Turner, 544 A.2d 927 (Pa. 1988), and Commonwealth v. Finley, 550 A.2d

213 (Pa. Super. 1988) (en banc). Vennell was found guilty, after a jury trial,

of four counts of aggravated assault1 and one count each of simple assault,2




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S.A. § 2702(a).

2   18 Pa.C.S.A. § 2701(a).
J-S53018-20



terroristic threats,3 and resisting arrest4 following an incident in which he

drunkenly struck, kicked, bit, head-butted, spat on, and threatened to kill

police officers and emergency medical service personnel.              Because the

deficiencies in Vennell’s appellate brief impede our ability to meaningfully

review his claims, we dismiss his appeal.

        Pursuant to Pa.R.A.P. 2101:

        Briefs and reproduced records shall conform in all material
        respects with the requirements of these rules as nearly as the
        circumstances of the particular case will admit, otherwise they
        may be suppressed, and, if the defects are in the brief or
        reproduced record of the appellant and are substantial, the appeal
        or other matter may be quashed or dismissed.

Pa.R.A.P. 2101. We also bring Rule 2119 to Vennell’s attention. That rule

provides, in relevant part:

        Rule 2119. Argument.

        (a) General rule.—The argument shall be divided into as many
        parts as there are questions to be argued; and shall have at the
        head of each part—in distinctive type or in type distinctively
        displayed—the particular point treated therein, followed by
        such discussion and citation of authorities as are deemed
        pertinent.

        (b) Citations of authorities.—Citations of authorities in briefs shall
        be in accordance with Pa.R.A.P. 126 governing citations of
        authorities.

        (c) Reference to record.—If reference is made to the pleadings,
        evidence, charge, opinion or order, or any other matter appearing
        in the record, the argument must set forth, in immediate
____________________________________________



3   18 Pa.C.S.A. § 2706(a).

4   18 Pa.C.S.A. § 5104.

                                           -2-
J-S53018-20


      connection therewith, or in a footnote thereto, a reference
      to the place in the record where the matter referred to appears
      (see Pa.R.A.P. 2132).

      (d) Synopsis of evidence.—When the finding of, or the refusal to
      find, a fact is argued, the argument must contain a synopsis of all
      the evidence on the point, with a reference to the place in the
      record where the evidence may be found.

Pa.R.A.P. 2119 (emphasis added).

      Vennell argues 27 issues across 7 pages in his appellate brief, alleging

the ineffectiveness of both trial counsel and PCRA counsel. Many of Vennell’s

arguments are as short as one sentence, and fewer than half of them contain

any citation whatsoever to the record or to any legal authority. See Brief of

Appellant, at 7-13.    In addition, Vennell completely fails to identify the

particular point being argued before discussing each of his 27 issues. See id.

We recognize that Vennell is pro se, however, as noted in Commonwealth

v. Rivera, 685 A.2d 1011 (Pa. Super. 1996):

      While this court is willing to liberally construe materials filed by a
      pro se litigant, [an] appellant is not entitled to any particular
      advantage because []he lacks legal training. As our [S]upreme
      [C]ourt has explained, “any layperson choosing to represent
      [him]self in a legal proceeding must, to some reasonable extent,
      assume the risk that his lack of expertise and legal training will
      prove [his] undoing.”

Id. at 1013 (quoting O’Neill v. Checker Motors Corp., 567 A.2d 680, 682

(Pa. Super. 1989)). The Rivera court explained that “we decline to become

the appellant’s counsel. When issues are not properly raised and developed

in briefs, when the briefs are wholly inadequate to present specific issues for




                                      -3-
J-S53018-20


review[,] a Court will not consider the merits thereof.”            Id. (quoting

Commonwealth v. Sanford, 445 A.2d 149, 150 (Pa. Super. 1982)).

       In light of Vennell’s failure to substantially comply with the Pennsylvania

Rules of Appellate Procedure, we conclude that we are unable to conduct a

meaningful review. Accordingly, we dismiss the appeal. See Pa.R.A.P. 2101.

       Appeal dismissed.5

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/26/21




____________________________________________


5 We note that even if we declined to dismiss Vennell’s appeal, he would be
entitled to no relief on his ineffectiveness claims because he did not attempt
to plead and prove actual prejudice (i.e., but for counsel’s act or omission, the
outcome of the proceeding would have been different). See Brief of Appellant,
at 7-13; see also Commonwealth v. Spotz, 84 A.3d 294, 311 (Pa. 2014)
(to prove counsel ineffective, petitioner must show: (1) underlying claim has
arguable merit; (2) counsel had no reasonable basis for action or inaction;
and (3) petitioner suffered actual prejudice as a result. If petitioner fails to
prove any prong, his claim fails.).

                                           -4-